DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Cross-Reference to Related Applications
2.   This application is a CON of 16/925,587 07/10/2020 PAT 10964757 which is a CON of 16/515,171 07/18/2019 PAT 10797112 which claims benefit of 62/702,932 07/25/2018. 
                                                       Oath/Declaration
3.   The oath/declaration filed on 02/17/2021 is acceptable.
                                         Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/17/2021.
                                                        Specification
5.    The specification is objected to for the following reason: 
      On the specification filed on 02/17/2021, paragraph [0001], line 2, insert -- PAT 10964757 -- after “…July 10, 2020” and line 3, insert – PAT 10797112 – after “…July 18, 2019”.
      The specification needs to be updated.
                                                  Claim Objections
6.    Claims 2 and 16 are objected to because of the following informalities:
       In claim 2, lines 1-2, the term “the plurality of subpixels comprises” should change to -- the plurality of sub-pixels comprise --.
      In claim 16, lines 1-2, the term “the plurality of subpixels comprises” should change to -- the plurality of sub-pixels comprise --.
                                      Claim Rejections - 35 USC §112
       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of 
the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
       The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
    The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7.    Claims 15, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
      The recitation of “wherein the emissive region comprises a deep blue 
emitter and a green emitter” in line 4 and “wherein the full-color pixel arrangement contains no photoemissive quantum dots other than those used to produce red light” in lines 8-9 according to claim (15) are not disclosed in the specification.
     Claims 16-20 are depend on the independent claim 15, they are also being rejected under 112(a).
      The recitation of “further comprising a fourth sub-pixel that outputs 
unfiltered light generated by the emissive region” in lines 1-2 according to claim (17) is not disclosed in the specification.
     The recitation of “wherein the emissive region comprises a stack of emissive layers, with each of the deep blue and green emitters being disposed in a layer within the stack” in lines 1-3 according to claim (20) is not disclosed in the specification.
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-20 would be allowed.
         Claims 1-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having wherein the emissive region comprises a deep blue fluorescent emitter and a light blue phosphorescent emitter; wherein the full-color pixel arrangement comprises emissive regions that produce exactly one emissive color that is a red-shifted color of a deep blue sub-pixel in the full-color pixel arrangement as cited in the independent claim 1 and each having an emissive region that includes emissive materials that emit only light blue, wherein the full-color pixel arrangement comprises emissive regions having exactly one emissive color that is a red-shifted color of a deep blue sub-pixel in the full-color pixel arrangement as cited in the independent claim 8 and wherein the emissive region comprises a deep blue emitter and a green emitter; wherein the full-color pixel arrangement comprises emissive regions that produce exactly one emissive color that is a red-shifted color of light produced by a deep blue sub- pixel in the full-color pixel arrangement, and wherein the full-color pixel arrangement contains no photoemissive quantum dots other than those used to produce red light as cited in the independent claim 15.
      Claims 2-7 and 9-14 and 16-20 are directly or indirectly depend on the independent claims 1, 8 and 15.
      Note: Claims 15-20 would be allowable if the specification is amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
                                                              Cited Prior Arts
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Carbone et al. (U.S. Patent No. 11,143,806 B1), Choi et al. (U.S. Publication No. 2018/0108709 A1), Lee et al. (U.S. Publication No. 2016/0285052 A1) and KIM (U.S. Publication No. 2017/0194390 A1).
                                                               Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892